Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION
                                          Status of the Claims  
Claims 1-8 of Andrew P. CREW et al., 16/810,764 filed on (Mar. 5, 2020) are pending and subject to final action.  

Claim Rejections - 35 USC § 112
The rejection of claim 8, under 35 USC 112 second has been withdrawn in view of the amendment to the claim.   

Claim Rejections - 35 USC § 103
Claims 1-8 remain rejected under 35 U.S.C. 103 as being unpatentable over Compos et al., U. S. Patent number 9,988,376 for the reasons set forth in the previous office action mailed on 12/09/2020.  

Response to Amendment and/or Remarks
Applicant's arguments filed 05/24/2021 have been fully considered but they are not deemed persuasive. Applicants appear to argue that the skilled artisan would not have found the cited art, Campos et al., ‘376’, obvious over the current invention as a whole because the ‘376’ does not teach or suggest nor enable the current invention.  Contrary to applicant’s assertion, several compounds in the reference are very close to 
    PNG
    media_image1.png
    197
    515
    media_image1.png
    Greyscale
compared to 
    PNG
    media_image2.png
    79
    312
    media_image2.png
    Greyscale
II), differing only by specific halogen on the phenyl group attached to the benzothiophene ring, noting that bromine and fluorine both possess similar properties as indicated on group (VIIA) of the periodic table.  Hence, a reference teaching a bromine or fluorine substitution on a phenyl ring would have similar activities barring a showing on to the contrary.  
Thus, applicant’s argument as to the lack of motivation and/or suggestion to modify the instant invention appears to be contrary to what the reference discloses.  Therefore, the theory of obviousness underlying the current rejection is the simple substitution of one known element for another to obtain predictable results.  See MPEP § 2141(III). 
Applicants may have to provide a side-by-side comparison between ‘376’ and the current invention.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBENEZER O SACKEY whose telephone number is (571)272-0704.  The examiner can normally be reached on Monday-Friday 8.00Am to 4.30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/EBENEZER O SACKEY/Examiner, Art Unit 1624                                                                                                                                                                                                        




/Tracy Vivlemore/Primary Examiner, Art Unit 1635